Name: Commission Regulation (EEC) No 340/89 of 10 February 1989 derogating with regard to the period for payment in Greece, from Regulation (EEC) No 3007/84 laying down detailed rules for the application of the premium for producers of sheepmeat
 Type: Regulation
 Subject Matter: Europe;  accounting;  animal product
 Date Published: nan

 11 . 2. 89 Official Journal of . the European Communities No L 39/ 17 COMMISSION REGULATION (EEC) No 340/89 of 10 February 1989 derogating with regard to the period for payment in Greece, from Regulation (EEC) No 3007/84 laying down detailed rules for the application of the premium for producers of sheepmeat Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1115/88 (2), and in particular Article 5 (10) thereof, Whereas Article 4 (2) of Commission Regulation (EEC) No 3007/84 (3), as last amended by Regulation (EEC) No 1 514/86 (4), stipulates that the premium, or the balance thereof if a payment on account has been made, is to be paid before 3 1 December following the end of the marketing year for which it is granted ; Whereas, as a result of administrative difficulties in Greece, payment of the premiums in respect of applications submitted for the 1987 marketing year has not been possible within the period laid down by the abovementioned provision ; whereas that period should therefore be extended by way of a derogation ; Article 1 By way of derogation from Article 4 (2) of Regulation (EEC) No 3007/84 Greece is hereby authorized for applications made for the 1987 marketing year, to pay the premium, or the balance of the premium if a payment on account was made, before 15 February 1989. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 February 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 183, 16 . 7. 1980, p. 1 . (4 OJ No L 110, 29 . 4. 1988, p. 36. (3) OJ No L 283, 27. 10 . 1984, p. 28 . (4) OJ No L 132, 21 , 5 . 1986, p. 16.